Title: To John Adams from David Hosack, 17 May 1821
From: Hosack, David
To: Adams, John


				
					Dr Sir
					New york May 17. 1821
				
				you did me the honour some time since after reading my memoir of Dr Hugh Williamson to write me a letter stating some particulars relative to the Hutchinson letters’ which were new to me and which are calculated to unfold some secrets of that affair that before were inexplicable, I mean relating to the agency of Mr Temple and Mr Hartley—I read that part of your letter to the new york Historical Society—they were very much gratified by the communication—The Society are printing a third volume of their Transactions—my memoir corrected and improved will make part of the volume—It has been thought proper to publish the sources from whence I obtained the facts I have related—Mr Read of Phila and Bishop White have kindly consented to the publication of their communications to me—as a part of your excellent letter to me would be calculated to give additional information and support to the character of Dr Williamson as it regards his veracity and integrity I beg leave to solicit the favour that you will allow me to add your letter to those of Bishop White and of Mr Read—The Society too will deem it an important addition—lest you may not have kept a copy of your letter to me I inclose a copy of it for your perusal—as the paper memoir is now printing, your reply as early as may suit your convenience will be an additional favour conferred upon meI am Dr Sir with Sentiments of great / respect yours
				
					David Hosack
				
				
			